Citation Nr: 0917357	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for thoracic scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1998 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in St. Petersburg, Florida, which denied reopening for a 
claim of service connection for thoracic scoliosis.  

The appellant testified before the undersigned at a February 
2009 hearing at the RO.  A transcript has been associated 
with the file.

The RO granted the appellant's petition to reopen his claim 
for an upper back disability in the March 2007 rating 
decision.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The Board concludes that new and material evidence is 
unnecessary.  The appellant's claim of service connection for 
a back disability was denied by a March 2005 rating decision 
on the basis that a disability was not shown in service and 
was not related to service.  At that time, the only upper 
back disability diagnosed with generalized osteoporosis.  The 
appellant has since submitted evidence of a diagnosis of 
thoracic scoliosis and intermittent back strain, which had 
not been diagnosed at the time of the prior denial.  Because 
service connection was not previously denied for thoracic 
scoliosis and intermittent back strain, those disabilities 
must be considered de novo.  Boggs v. Peake, 520 F.3d 1330, 
1337 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d. 
399, 402 (Fed. Cir. 1996).  Reopening is not required and the 
Board will not further discuss it.  See id.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board must remand this case to clarify the medical 
evidence of record.

The appellant alleges that he has had thoracic back pain 
since he fell during service.  He maintains that he was 
pulled off his feet, falling backward, while attempting to 
run a fuel line across a ship deck.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The appellant has undergone several radiographic studies in 
an attempt to clarify the nature of his back problems.  In 
March 2003, x-rays were read to show generalized 
osteoporosis, an extremely mild scoliosis and minimal disc 
space narrowing at most levels.  A repeat set of x-rays in 
April 2003 were read to show mild osteoporosis, mild disc 
space narrowing with minimal anterior spurring.  No 
significant change was noted.  A September 2003 MRI was read 
to show an irregularity of the inferior endplate of the T11 
vertebra and possible mild compression.  Spinal alignment, 
canal and cord were unremarkable.  A December 2003 MRI was 
read to show no significant change in the subchondral T11 
endplate degenerative changes.  Slight loss of height of T11 
was unchanged.  The examiner also indicated that there was no 
change in the focal low signal protruding disc and/or 
osteophyte complex at the T6-7 level.  Slight deviation of 
the cord to the left without direct impingement or 
compression was noted at that level and was unchanged.  The 
examiner indicated that this was most likely due to a mild 
scoliosis, convex to the right.  The spinal cord and proximal 
cauda equine roots appeared normal.  

The appellant was seen for a December 2005 VA examination.  
The report recites his stated inservice event, and records 
the evaluation of the appellant.  The examiner did record 
neurological findings concerning the upper extremities and 
trunk, in which no abnormality is recorded.  The bulk of the 
examination, the x-rays and the opinion were devoted to the 
lumbar spine, not the thoracic, rendering it inapplicable 
here.

The appellant was seen again for a December 2006 VA 
examination regarding the thoracic spine.  The VA treatment 
records previously associated with the claims file showed 
mild thoracic scoliosis with loss of disc height at T11.  The 
findings were essentially normal, with some reduced range of 
motion results due to pain.  Following MRI imaging, the 
appellant was diagnosed with chronic multilevel mild thoracic 
scoliosis, with Schmorl's nodes and a disc protrusion to the 
right at T6-7.  (A Schmorl's node is a spinal defect 
characterized by protrusion of the nucleus pulposus into the 
spongiosa of a vertebra.  Molloy v. Brown, 9 Vet. App. 513, 
514 (1996).)  The examiner indicated that there was no 
compression fracture of the thoracic spine.  The thoracic 
cord was normal without evidence of cord tethering or 
intradural mass.  The diagnoses were intermittent back strain 
and mild congenital thoracic scoliosis.  The December 2006 
examination report did not contain a medical opinion 
regarding the etiology of the appellant's upper back.  The 
file was sent for a January 2007 addendum.  The examiner 
again indicated that the appellant had intermittent back 
strain and mild congenital scoliosis.  The examiner could not 
find any documentation that the appellant had upper back pain 
during service.  The examiner concluded that the appellant's 
current upper back pain was not at least as likely as not 
related to service.  A February 2007 addendum was also filed, 
but concerned only the lumbar spine.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  A veteran who served during a period of 
war, as the appellant here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2008).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2008).

In cases where the appellant seeks service connection for a 
congenital condition, the Board must classify the condition 
as to whether it is a disease or defect and discuss the 
presumption of soundness.  Quirin v. Shinseki, No. 06-2007, 
(U.S. Vet. App. March 10, 2009), slip op. at 3.  

In VAOPGCPREC 82-90, the General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, and indicated 
that support for this position could be found in VA 
regulations themselves, noting that two familial diseases, 
sickle cell anemia and Huntington's chorea, were included for 
rating purposes in the Schedule for Rating Disabilities.  
VAOPGCPREC 82-90, page 4.  VA General Counsel has also held 
that the existence of a hereditary disease under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness, 
and that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progressed at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 
18, 1990), 55 Fed. Reg. 43253 (1990).  

While the evidence of record indicates that the appellant's 
scoliosis is congenital, the Board requires competent medical 
evidence that the disorder is either a defect or a disease.  
See Quirin, supra; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  The Board cannot rely on its own medical 
judgment in providing this evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

If the scoliosis is a disease, the Board will require a 
medical opinion as to whether or not the disease was first 
manifest during service, or preexisted service and progressed 
at an abnormally high rate during service.  See VAOPGCPREC 
67-90, supra.  If the scoliosis is a defect, the Board notes 
that service connection for intermittent back strain may be 
possible as a superimposed injury or disability.  See id.  
While there was an opinion to the effect that the lower back 
disorder was related to service, there is no medical evidence 
to resolve the question of whether the alleged thoracic 
injury is at least as likely as not the cause of the 
intermittent back strain.  The Board must remand for a 
medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine: 

(1) whether the appellant's congenital 
thoracic scoliosis is a disease or defect, 
and 

(2) if the scoliosis is a disease, whether 
the scoliosis was first manifested during 
service or did it progress at an 
abnormally high rate during service, or

(3) if the scoliosis is a defect, is the 
appellant's alleged inservice thoracic 
injury is at least as likely as not the 
cause of the intermittent back strain, or

(4) did service-connected low back strain 
cause or aggravate the veteran's current 
thoracic spine disability?

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

